Citation Nr: 1602185	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  10-22 899A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for vertigo. 

2. Entitlement to service connection for a cardiovascular disorder (claimed as heart bypass). 

3. Entitlement to service connection for bleeding ulcers. 

4. Entitlement to service connection for cognitive reasoning/memory loss. 

5. Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

H. Hoeft


INTRODUCTION

The Veteran served on active duty from August 1963 to March 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) Tiger Team in Cleveland, Ohio.  Due to the location of the Veteran's residence, the jurisdiction of his appeal remains with the RO in Roanoke, Virginia. 

Of note, during the pendency of this appeal, service connection for heart bypass (ischemic heart disease) was again denied by the RO in Roanoke, VA, in April 2011.  This rating decision was a special review undertaken because ischemic heart disease had been added to the list of diseases for which service connection is presumed due to herbicide exposure in the Republic of Vietnam.  The Veteran did not appeal this determination; however, as the Veteran had already initiated an appeal for the matter currently before the Board (claimed as heart bypass), which encompasses any cardiovascular disorder, including ischemic heart disease, it is not necessary for the Veteran to perfect a separate appeal on the issue of ischemic heart disease.  

In October 2015, the Veteran to provided testimony in support of his claim before the undersigned Veterans Law Judge.  Unfortunately, due to technical malfunction of the audio recording system that occurred during this hearing, a transcript of this hearing could not be obtained.  The Veteran was notified of this development in correspondence dated in November 2015 and offered the opportunity to request and be provided with a new hearing.  He was advised in the letter that if he did not respond within 30 days of the date of the letter, the Board would assume that he did not desire a new hearing and proceed accordingly.  The record reflects that no timely response was received from the Veteran in this regard and no further opportunity for a Board hearing will be afforded.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has vertigo, bleeding ulcers, cognitive reasoning/memory loss, asbestosis, and a cardiovascular disorder (claimed as heart bypass) stemming from his active duty service.  

At the outset, the Board notes that the evidence of record does not show, nor does the Veteran otherwise contend that he had the requisite Vietnam service so as to avail himself of the presumptive provisions pertaining to herbicide exposure. See Initial Service Connection Claim (Veteran denied Vietnam service); see also October 2010 PIES search results; and November 2010 Memorandum (Verification Re: Service in Vietnam).

Rather, in his VA Form 9, the Veteran stated that he was involved in a motor vehicle accident in-service and that he blacked out and can no longer remember names (memory loss/cognitive deficits).  The Veteran also stated that he suffers from dizzy spells (vertigo).  With respect to the ulcer claim, he reported that as a damage control petty officer, "we were sometimes late on our meals."  With respect to the asbestosis claim, he asserted that he routinely worked in naval shipyards, ship mechanical rooms, and ships that required asbestos overhauls.  With respect to the heart bypass claim, the Veteran stated that he was under stress during active duty service.  

Service treatment records (STRs) are silent as to complaints, treatment, or diagnoses of ulcers, cognitive deficits/impairment, asbestosis/lung conditions, and/or cardiovascular disease.  However, STRs do show multiple complaints of dizziness.  Moreover, an October 1973 STR confirms that the Veteran was involved in a motor vehicle accident and that he sustained multiple abrasions, lacerations, and contusions to the upper extremities, head, and neck.  Separation examination noted normal clinical evaluations of the head, heart, abdomen, lungs, and neurological system.  

Post-service, the medical evidence of record contains nothing indicating symptoms, treatment, or diagnoses of vertigo, asbestosis/lung disease, ulcers, cognitive deficits, and/or a cardiovascular disorder.  In this regard, the RO conducted an electronic search of VA hospital records from the VAMC in Hampton, Virginia, and found no evidence of any medical treatment at that facility. See, e.g., Statement of the Case.  Additionally, a September 2008 Duty to Assist letter requested, inter alia, that the Veteran provide medical evidence from hospitals, clinics, and/or private physicians in support of his claim.  To date, no such information or evidence has been provided to VA by the Veteran.  

However, in his initial August 2008 formal claim for service connection, the Veteran reported that he had been treated at a military treatment facility (MTF) in Virginia Beach, Virginia, for his heart bypass condition.  He also noted additional treatment for other conditions at the MTF in Norfolk.  To date, VA has not requested the aforementioned Federal records.  VA's duty to assist requires it to make as many requests as necessary to secure relevant Federal records. 38 C.F.R. § 3.159(c)(2).  VA may halt efforts to secure such records only if VA concludes that the records do not exist or that further efforts to secure the records would be futile. Thus, on remand, additional efforts should be taken to obtain these treatment records.

Further, with respect to the claims for vertigo and memory loss/cognitive problems, the Board notes that the Veteran is competent to report observable symptomatology such as dizziness and memory loss; moreover, STRs clearly show that the Veteran was involved in an MVA in-service and was treated for head lacerations/ abrasions at that time.  STRs also note treatment for dizziness on several occasions.  In light of the foregoing, the Board finds that the Veteran should be afforded a VA etiology examination with respect to the claimed vertigo and memory loss conditions.  See Barr v. Nicholson, 21. Vet. App. 303 (2007); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the remaining claims on appeal, namely, ulcers, asbestosis, and a cardiovascular disorder, after the procurement of the additional medical records outlined below, the AOJ should review the electronic claims file and undertake any further development indicated, to include the scheduling of VA etiology examinations if deemed necessary. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain records of any and all treatment for the Veteran at the Military Treatment Facilities located in Norfolk and Virginia Beach. 

As set forth in 38 U.S.C.A. § 5103A(b)(3)  and 38 C.F.R. § 3.159(c)(2) , the AOJ must continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The Veteran should be notified of any action taken.  All efforts to obtain these records should be memorialized in the Veteran's VA claims file.  If the records cannot be located, a formal finding of unavailability should be associated with the Veteran's claims file.

2. Obtain any outstanding records of VA treatment. 

3. Send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4. With respect to the claims for service connection for ulcers, asbestosis, and a cardiovascular disorder (to include heart bypass), after completion of the above development, review the electronic claims file and undertake any further development indicated.  

This shall include, if deemed necessary, affording the Veteran the appropriate VA examination(s) to determine the nature, extent, onset, and etiology of any ulcer condition, asbestosis (or, asbestos-related lung condition), and/or cardiovascular condition(s) found to be present.

5. Then, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed vertigo/dizziness.  The Veteran's electronic claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  

The examiner is requested to identify, is possible, the underlying disease or disability causing the Veteran's dizziness/vertigo.  

Thereafter, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the underlying cause of the Veteran's dizziness/vertigo had its onset in service, or is otherwise related to an event in service, to include the October 1973 MVA in which he sustained lacerations/abrasions to the head/neck. 

The opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

6. Then, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed cognitive deficits/memory loss.  The Veteran's electronic claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  

The examiner is requested to identify, is possible, the underlying disease or disability causing the Veteran's cognitive deficits/memory loss. 

Thereafter, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the underlying cause of the Veteran's cognitive deficits/memory loss had its onset in service, or is otherwise related to an event in service, to include the October 1973 MVA in which he sustained lacerations/abrasions to the head/neck. 

The opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

7. Then readjudicate the remaining claims on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




